 
Exhibit 10.6
 
Corporate 2009
LTI CA1
 
FREDDIE MAC
2009 LONG-TERM INCENTIVE GRANT AGREEMENT
 
This LONG-TERM INCENTIVE GRANT AGREEMENT is dated March 16, 2009 (“Grant Date”)
by and between Freddie Mac and [NAME] (“Grantee”).
 
1.  Cash Grant.  Freddie Mac hereby confirms the grant to the Grantee on the
date hereof of [$ DOLLAR AMOUNT] (“Grant”) subject to the Performance Measures
and other terms and conditions set forth below.
 
2.  Terms and Conditions of the Long-Term Incentive Grant,
(a)  The Grantee agrees that all terms and conditions set forth in Exhibit A are
incorporated by reference herein and such terms together with the terms and
conditions set forth below constitute the complete terms and conditions of this
Long-Term Incentive Grant Agreement (“Agreement”).
 
(b)  The Grantee agrees that Grantee has read and understood the entire
Agreement including the terms and conditions pertaining to the Performance
Measures and the determination of the Performance Multiplier and Grantee’s
vesting, forfeiture, payment and post-termination repayment obligations.
 
(c)  The Grantee consents to the terms and conditions set forth in the
Agreement, agrees to be bound by such terms and conditions and also agrees to be
bound by all decisions of the Compensation Committee of the Freddie Mac’s Board
of Directors (the “Committee”), the Federal Housing Finance Agency (“FHFA”), and
the U.S. Department of the Treasury (“Treasury”) pertaining to this Agreement.
Such consent will be manifested in the form set forth in Section 3 below.
 
(d)  The Grantee further acknowledges that execution of a Restrictive Covenant
and Confidentiality Agreement with Freddie Mac is a condition of the Grant; that
is, no Grant made to a Grantee shall be effective unless Grantee has executed a
Restrictive Covenant and Confidentiality Agreement with Freddie Mac on or before
the Grant Date.
 
3.  Electronic Transaction and Signature.
(a)  The Grantee consents to conducting this electronic transaction, using
electronic signatures and electronic records storage in accordance with
applicable federal and Virginia electronic transactions law.
 
(b)  The Grantee intends to affix Grantee’s electronic signature to this
Agreement in the form of an electronic record and agrees that such electronic
record of Grantee’s signature is deemed attached to and associated with the
Agreement.
 
4.  Performance Periods and Performance Measures.  Exhibit A sets forth the
Performance Measures applicable to the Performance Period specified therein.
 
5.  Vesting and Payment Amount.
(a)  Prior to the Payment Date specified in Exhibit A, the Committee shall
determine the level of achievement of the Performance Measures attributable to
such Performance Period (the “Performance Multiplier”). The date on which the
Committee determines the Performance Multiplier shall be known as the “Vesting
Date.”





--------------------------------------------------------------------------------



 



(b)  Based on the Performance Multiplier approved by the Committee, the actual
dollar amount of the Grant paid to Grantee for performance during the
Performance Period shall be between 0% and 120% of the Grant.
 
(c)  The amount to be paid to Grantee shall be determined by the Performance
Multiplier, subject to any further determinations by FHFA as provided under
Paragraph 11 below and, except as set forth in Sections 8(b) or 8(c), is
conditioned on the Grantee’s continued employment through the actual payment
date.
 
6.  Timing of Payment.  A vested Grant shall be paid into your Fidelity
brokerage account no later than the Payment Date specified in Exhibit A.
 
7.  Form of Payment.  A Grant paid will be paid in the form of Cash, less taxes
required by law to be withheld.
 
8.  Treatment of Grant Upon Termination of Employment.
 
(a)  Grantee’s Death and Long-Term Disability: If Grantee’s employment is
terminated due to either death or long-term disability (as defined under Freddie
Mac’s long-term disability plan):
 
(i)  Any vested but unpaid portion of the Grant shall be paid as soon as
administratively possible to the Grantee, Grantee’s estate, or duly authorized
personal representative. The amount paid shall be based on the Performance
Multiplier approved by the Committee.
(ii)  Any unvested portion of the Grant shall remain outstanding until the
Performance Multiplier is approved by the Committee. Upon such determination,
the Grantee’s right to receive any such award shall vest and the unpaid portion
of the Grant shall be paid as soon as administratively possible to the Grantee,
Grantee’s estate, or duly authorized personal representative. The amount paid
shall be based the Performance Multiplier approved by the Committee.
 
(b)  Grantee’s Retirement: If Grantee terminates employment due to retirement
(defined as either (y) age/years of service of 62/5 or (z) sum of age and years
of service equal no less than 70, with minimum age of 55), then: (i) any vested
but unpaid portion of the Grant shall be paid at the same time and on the same
terms as payments made to other Grantees for such Performance Period; and
(ii) any unvested portion of the Grant shall be paid (at the same time and on
the same terms as payments made to other Grantees) and shall be prorated based
on the following methodology:
 

  •   Step 1.  The number of whole months worked during the Performance Period;
    •   Step 2.  Divided by twelve; and     •   Step 3.  Multiplied by the
Performance Multiplier approved by the Committee.

 
(c)  Grantee’s All Other Terminations: If Grantee’s employment terminates for
any reason other than Death, Long-Term Disability, or Retirement, any unvested
portion of the award will be forfeited.


2



--------------------------------------------------------------------------------



 



9.  Additional Forfeiture Event and Grantee’s Repayment Obligation.
(a)  Upon a “Forfeiture Event” (as defined below): (i) any unvested portion of a
Grant and any vested but unpaid portion of a Grant will be cancelled and the
Grantee shall forfeit any payment that otherwise would have been made to Grantee
and (ii) Grantee shall immediately repay Freddie Mac the gross dollar value of
any Grant or portion of any Grant made to Grantee within 12 months prior to the
Forfeiture Event.
 
(b)  “Forfeiture Event” shall mean the Grantee directly or indirectly seeking or
accepting employment with, or providing professional services to, a “Competitor”
in violation of any restrictive covenant agreement between the Grantee and
Freddie Mac in effect as of the Grant Date.
 
(c)  The non-occurrence of the Forfeiture Event set forth herein is a condition
of Grantee’s right to realize and retain value from the Grant, and shall remain
a condition regardless of any subsequent change to or termination of such other
agreement referenced herein, or any challenge to the consequences hereunder
arising from Grantee’s activities giving rise to any Forfeiture Event specified
in this Paragraph 9.
 
10.  Treatment Under Freddie Mac’s Benefit Plans.  Grant amounts paid are not
“compensation” for purposes of Freddie Mac’s Thrift/401(k) Savings Plan,
Employees’ Pension Plan or the Supplemental Executive Retirement Plan.
 
11.  Applicable Law; Regulatory Approval For Certain Designated Officers.
(a)  This Agreement is governed by applicable federal law and, to the extent not
governed by federal law, by the laws of the Commonwealth of Virginia (without
regard to conflicts of law provisions), and is deemed executed in the
Commonwealth of Virginia.
 
(b)  This Agreement is subject to, and shall be construed in accordance with,
applicable law or regulation, guidance or interpretation issued by the FHFA or
Treasury.
 
(c)  Notwithstanding any term of this Agreement, FHFA is required to approve the
actual payment of compensation, including payment of this Grant, to certain
designated officers of Freddie Mac. Therefore, such an officer’s right to a
Grant payment is conditioned on the Conservator’s approval following the
Committee’s determination of the Performance Multiplier.
 
12.  Reservation of Rights.
(a)  Nothing in this Agreement is intended, nor shall it be interpreted, to
create a contract to employ Grantee for any specific duration or otherwise
abrogate Freddie Mac’s or the Grantee’s respective right to terminate the
employment relationship at any time for any lawful reason.
 
(b)  Freddie Mac reserves the right to modify the terms and conditions set forth
herein provided such modification reasonably and in good faith is not
detrimental to the rights of Grantee.
 
13.  Legal Effect.
(a)  This Agreement, which shall be binding upon the heirs, executors,
administrators and successors of the Grantee, constitutes the entire agreement
between Freddie Mac and the Grantee with respect to the Grant.


3



--------------------------------------------------------------------------------



 



(b)  This Agreement shall be legally binding when (i) executed by Freddie Mac
attaching the typed name and title of its authorized officer as a legally
binding electronic signature and (ii) delivered to Grantee who has consented and
agrees to its terms electronically (or in such other manner as Freddie Mac may
provide).
 
IN WITNESS WHEREOF, Freddie Mac has caused this Agreement to be executed by
attaching the typed name and title of its authorized officer as a legally
binding electronic signature as of March 16, 2009, Grantee agrees to the terms
and conditions set forth herein and Grantee has consented to and has
acknowledged receipt of the Agreement electronically (or in such other manner as
the Corporation may provide).
 
 

      FEDERAL HOME LOAN
MORTGAGE CORPORATION          
/s/  Paul G. George
            By:   Paul G. George     Executive Vice President     Human
Resources




4



--------------------------------------------------------------------------------



 



Exhibit A:
2009 Long-Term Incentive Award
Corporate Performance Measures and Performance Multiplier for
Performance Period 2009
 
Corporate Performance Measure: Freddie Mac’s remediation of the subset of the
ninety-seven matters requiring attention or other concerns identified at the
Conservatorship date by the Federal Housing Finance Agency (FHFA) (together,
Matters Requiring Attention or “MRAs”) planned for completion in 2009.
 
Performance Period: January 1, 2009 – December 31, 2009
 
Vesting Date: The date on which the Compensation Committee determines the
Performance Multiplier.
 
Payment Date: No later than March 15, 2010
 
Performance Multiplier: The actual dollar amount of the Grant paid to the
Grantee can range from 0% – 120%, depending on the Performance Multiplier
approved by the Committee, as illustrated on Chart A which is incorporated here
by reference.
 
Each MRA scheduled to be remediated prior to January 1, 2010 has been classified
into one of five categories. Each category has been assigned a
weighting/prioritization percentage (Column A). The sum of the
weighting/prioritization percentages is 120%, which is the maximum Performance
Multiplier that can be approved.
 
Each category’s contribution to the Performance Multiplier (Column C) is equal
to the percentage of MRAs actually remediated prior to January 1, 2010 that were
scheduled to be remediated prior to January 1, 2010 (Column B) multiplied by the
category’s weighting/prioritization percentage (Column A).
 
When assessing the Company’s achievement against the Corporate Performance
Measure, the Committee reserves the right to adjust each category’s contribution
to the Performance Multiplier (up to a maximum of the category’s
weighting/prioritization percentage) based on factors the Committee deems
appropriate, including but not limited to, completion status of MRAs that are
not remediated, progress made toward remediating MRAs, scope/difficulty of
remediating MRAs, and internal/external factors influencing the remediation of
MRAs during the Performance Period.
 
The Performance Multiplier approved by the Committee is applied consistently to
all employees who received a grant, regardless of employee level.


5



--------------------------------------------------------------------------------



 



                                        Chart A: 2009 Corporate Performance
Measures                           (A)     (B)     (C) = (A) x (B)              
      Matters Requiring Attention
Categories     Category
Weighting/
Prioritization     Multiplied by:
Percentage of Matters
Requiring Attention
remediated prior to January 1, 2010
that were scheduled to be
remediated prior to January 1, 2010     Equals:
Performance
Multiplier
Contribution
Percentage                     Credit Risk Management and
Governance/Loan Loss Reserves     35%     X%
(To Be Determined)     X%
(To Be Determined)                     Internal Controls (including End-To-
End, Internal Audit, Contingency
Planning)     25%     X%
(To Be Determined)     X%
(To Be Determined)                     Models and Model Governance     20%    
X%
(To Be Determined)     X%
(To Be Determined)                     Accounting/Accounting
Policy/Forecasting     20%     X%
(To Be Determined)     X%
(To Be Determined)                     Board Governance and Others     20%    
X%
(To Be Determined)     X%
(To Be Determined)                     Total:
Percentage of the 2009 LTI grant date value scheduled to vest in March 2010 that
actually vests and is paid (Maximum Performance Multiplier of 120%)     X%
(To Be Determined)                    


 
NOTE:  No payment will be made if the sum of the Performance Multiplier
Contribution Percentages is less than 50%.


6



--------------------------------------------------------------------------------



 



 
Business Infrastructure 2010
LTI CA2
 
FREDDIE MAC
2009 LONG-TERM INCENTIVE GRANT AGREEMENT
 
This LONG-TERM INCENTIVE GRANT AGREEMENT is dated March 16, 2009 (“Grant Date”)
by and between Freddie Mac and [NAME] (“Grantee”).
 
1.  Cash Grant. Freddie Mac hereby confirms the grant to the Grantee on the date
hereof of [$ DOLLAR AMOUNT] (“Grant”) subject to the Performance Measures and
other terms and conditions set forth below.
 
2.  Terms and Conditions of the Long-Term Incentive Grant,
(a)  The Grantee agrees that all terms and conditions set forth in Exhibit A are
incorporated by reference herein and such terms together with the terms and
conditions set forth below constitute the complete terms and conditions of this
Long-Term Incentive Grant Agreement (“Agreement”).
 
(b)  The Grantee agrees that Grantee has read and understood the entire
Agreement including the terms and conditions pertaining to the Performance
Measures, and the determination of the Performance Multiplier and Grantee’s
vesting, forfeiture, payment and post-termination repayment obligations.
 
(c)  The Grantee consents to the terms and conditions set forth in the
Agreement, agrees to be bound by such terms and conditions and also agrees to be
bound by all decisions of the Compensation Committee of the Freddie Mac’s Board
of Directors (the “Committee”), the Federal Housing Finance Agency (“FHFA”), and
the U.S. Department of the Treasury (“Treasury”) pertaining to this Agreement.
Such consent will be manifested in the form set forth in Section 3 below.
 
(d)  The Grantee further acknowledges that execution of a Restrictive Covenant
and Confidentiality Agreement with Freddie Mac is a condition of the Grant; that
is, no Grant made to a Grantee shall be effective unless Grantee has executed a
Restrictive Covenant and Confidentiality Agreement with Freddie Mac on or before
the Grant Date.
 
3.  Electronic Transaction and Signature.
(a)  The Grantee consents to conducting this electronic transaction, using
electronic signatures and electronic records storage in accordance with
applicable federal and Virginia electronic transactions law.
 
(b)  The Grantee intends to affix Grantee’s electronic signature to this
Agreement in the form of an electronic record and agrees that such electronic
record of Grantee’s signature is deemed attached to and associated with the
Agreement.
 
4.  Performance Periods and Performance Measures.
(a)  Exhibit A sets forth the Performance Measures applicable to the Performance
Period specified therein.
 
(b)  Grantee agrees that Freddie Mac in its sole discretion retains the
discretion to add an additional Performance Measure related to corporate
financial performance during the 2010 Performance Period.


1



--------------------------------------------------------------------------------



 



5.  Vesting and Payment Amount.
(a)  Prior to the Payment Date specified in Exhibit A, the Committee shall
determine the level of achievement of the Performance Measures attributable to
such Performance Period (the “Performance Multiplier”). The date on which the
Committee determines the Performance Multiplier shall be known as the “Vesting
Date.”
 
(b)  Based on the Performance Multiplier approved by the Committee, the actual
dollar amount of the Grant paid to Grantee for performance during the
Performance Period shall be between 0% and 120% of the Grant.
 
(c)  The amount to be paid to Grantee shall be determined by the Performance
Multiplier, subject to any further determinations by FHFA as provided under
Paragraph 11 below and, except as set forth in Sections 8(b) or 8(c), is
conditioned on the Grantee’s continued employment through the actual payment
date.
 
6.  Timing of Payment. A vested Grant shall be paid into your Fidelity brokerage
account no later than the Payment Date specified in Exhibit A.
 
7.  Form of Payment. A Grant paid will be paid in the form of Cash, less taxes
required by law to be withheld.
 
8.  Treatment of Grant Upon Termination of Employment.
 
(a) Grantee’s Death and Long-Term Disability: If Grantee’s employment is
terminated due to either death or long-term disability (as defined under Freddie
Mac’s long-term disability plan):
 
(i)  Any vested but unpaid portion of the Grant shall be paid as soon as
administratively possible to the Grantee, Grantee’s estate, or duly authorized
personal representative. The amount paid shall be based on the Performance
Multiplier approved by the Committee.
(ii)  Any unvested portion of the Grant shall remain outstanding until the
Performance Multiplier is approved by the Committee. Upon such determination,
the Grantee’s right to receive any such award shall vest and the unpaid portion
of the Grant shall be paid as soon as administratively possible to the Grantee,
Grantee’s estate, or duly authorized personal representative. The amount paid
shall be based the Performance Multiplier approved by the Committee.
 
(b) Grantee’s Retirement: If Grantee terminates employment due to retirement
(defined as either (y) age/years of service of 62/5 or (z) sum of age and years
of service equal no less than 70, with minimum age of 55), then: (i) any vested
but unpaid portion of the Grant shall be paid at the same time and on the same
terms as payments made to other Grantees for such Performance Period; and
(ii) any unvested portion of the Grant shall be paid (at the same time and on
the same terms as payments made to other Grantees) and shall be prorated based
on the following methodology:
 

  •   Step 1.  The number of whole months worked during the Performance Period;
    •   Step 2.  Divided by twelve; and


2



--------------------------------------------------------------------------------



 



  •   Step 3.  Multiplied by the Performance Multiplier approved by the
Committee.

 
(c) Grantee’s All Other Terminations: If Grantee’s employment terminates for any
reason other than Death, Long-Term Disability, or Retirement, any unvested
portion of the award will be forfeited.
 
9.  Additional Forfeiture Event and Grantee’s Repayment Obligation.
(a)  Upon a “Forfeiture Event” (as defined below): (i) any unvested portion of a
Grant and any vested but unpaid portion of a Grant will be cancelled and the
Grantee shall forfeit any payment that otherwise would have been made to Grantee
and (ii) Grantee shall immediately repay Freddie Mac the gross dollar value of
any Grant or portion of any Grant made to Grantee within 12 months prior to the
Forfeiture Event.
 
(b)  “Forfeiture Event” shall mean the Grantee directly or indirectly seeking or
accepting employment with, or providing professional services to, a “Competitor”
in violation of any restrictive covenant agreement between the Grantee and
Freddie Mac in effect as of the Grant Date.
 
(c)  The non-occurrence of the Forfeiture Event set forth herein is a condition
of Grantee’s right to realize and retain value from the Grant, and shall remain
a condition regardless of any subsequent change to or termination of such other
agreement referenced herein, or any challenge to the consequences hereunder
arising from Grantee’s activities giving rise to any Forfeiture Event specified
in this Paragraph 9.
 
10.  Treatment Under Freddie Mac’s Benefit Plans. Grant amounts paid are not
“compensation” for purposes of Freddie Mac’s Thrift/401(k) Savings Plan,
Employees’ Pension Plan or the Supplemental Executive Retirement Plan.
 
11.  Applicable Law; Regulatory Approval For Certain Designated Officers.
(a)  This Agreement is governed by applicable federal law and, to the extent not
governed by federal law, by the laws of the Commonwealth of Virginia (without
regard to conflicts of law provisions), and is deemed executed in the
Commonwealth of Virginia.
 
(b)  This Agreement is subject to, and shall be construed in accordance with,
applicable law or regulation, guidance or interpretation issued by the FHFA or
Treasury.
 
(c)  Notwithstanding any term of this Agreement, FHFA is required to approve the
actual payment of compensation, including payment of this Grant, to certain
designated officers of Freddie Mac. Therefore, such an officer’s right to a
Grant payment is conditioned on the Conservator’s approval following the
Committee’s determination of the Performance Multiplier.
 
12.  Reservation of Rights.
(a)  Nothing in this Agreement is intended, nor shall it be interpreted, to
create a contract to employ Grantee for any specific duration or otherwise
abrogate Freddie Mac’s or the Grantee’s respective right to terminate the
employment relationship at any time for any lawful reason.
 
(b)  Freddie Mac reserves the right to modify the terms and conditions set forth
herein provided such modification reasonably and in good faith is not
detrimental to the rights of


3



--------------------------------------------------------------------------------



 



Grantee.
 
13.  Legal Effect.
(a)  This Agreement, which shall be binding upon the heirs, executors,
administrators and successors of the Grantee, constitutes the entire agreement
between Freddie Mac and the Grantee with respect to the Grant.
 
(b)  This Agreement shall be legally binding when (i) executed by Freddie Mac
attaching the typed name and title of its authorized officer as a legally
binding electronic signature and (ii) delivered to Grantee who has consented and
agrees to its terms electronically (or in such other manner as Freddie Mac may
provide).
 
IN WITNESS WHEREOF, Freddie Mac has caused this Agreement to be executed by
attaching the typed name and title of its authorized officer as a legally
binding electronic signature as of March 16, 2009, Grantee agrees to the terms
and conditions set forth herein and Grantee has consented to and has
acknowledged receipt of the Agreement electronically (or in such other manner as
the Corporation may provide).
 
 

      FEDERAL HOME LOAN
MORTGAGE CORPORATION          
/s/  Paul G. George
            By:   Paul G. George     Executive Vice President     Human
Resources




4



--------------------------------------------------------------------------------



 



Exhibit A:
2009 Long-Term Incentive Award
Business Infrastructure Performance Measures and Performance Multiplier for
Performance Period 2010
 
Business Infrastructure Performance Measure: Successful completion of the
Advantage milestones. The milestones will be communicated to Grantee at a later
date after they are presented to Freddie Mac’s Board of Directors.
 
Performance Period: January 1, 2010 – December 31, 2010
 
Vesting Date: The date on which the Compensation Committee determines the
Performance Multiplier.
 
Payment Date: No later than March 15, 2011
 
Performance Multiplier: The actual dollar amount of the Grant paid to the
Grantee can range from 0% – 120%, depending on the Performance Multiplier
approved by the Committee. No payment will be made if the Performance Multiplier
is less than 50%.
 
The Performance Multiplier approved by the Committee is applied consistently to
all employees who received a grant, regardless of employee level.


5



--------------------------------------------------------------------------------



 



 
Corporate 2010
LTI CA3
 
FREDDIE MAC
2009 LONG-TERM INCENTIVE GRANT AGREEMENT
 
This LONG-TERM INCENTIVE GRANT AGREEMENT is dated March 16, 2009 (“Grant Date”)
by and between Freddie Mac and [NAME] (“Grantee”).
 
1.  Cash Grant.  Freddie Mac hereby confirms the grant to the Grantee on the
date hereof of [$ DOLLAR AMOUNT] (“Grant”) subject to the Performance Measures
and other terms and conditions set forth below.
 
2.  Terms and Conditions of the Long-Term Incentive Grant,
(a)  The Grantee agrees that all terms and conditions set forth in Exhibit A are
incorporated by reference herein and such terms together with the terms and
conditions set forth below constitute the complete terms and conditions of this
Long-Term Incentive Grant Agreement (“Agreement”).
 
(b)  The Grantee agrees that Grantee has read and understood the entire
Agreement including the terms and conditions pertaining to the Performance
Measures, and Grantee’s vesting, forfeiture, payment and post-termination
repayment obligations.
 
(c)  The Grantee consents to the terms and conditions set forth in the
Agreement, agrees to be bound by such terms and conditions and also agrees to be
bound by all decisions of the Compensation Committee of the Freddie Mac’s Board
of Directors (the “Committee”), the Federal Housing Finance Agency (“FHFA”), and
the U.S. Department of the Treasury (“Treasury”) pertaining to this Agreement.
Such consent will be manifested in the form set forth in Section 3 below.
 
(d)  The Grantee further acknowledges that execution of a Restrictive Covenant
and Confidentiality Agreement with Freddie Mac is a condition of the Grant; that
is, no Grant made to a Grantee shall be effective unless Grantee has executed a
Restrictive Covenant and Confidentiality Agreement with Freddie Mac on or before
the Grant Date.
 
3.  Electronic Transaction and Signature.
(a)  The Grantee consents to conducting this electronic transaction, using
electronic signatures and electronic records storage in accordance with
applicable federal and Virginia electronic transactions law.
 
(b)  The Grantee intends to affix Grantee’s electronic signature to this
Agreement in the form of an electronic record and agrees that such electronic
record of Grantee’s signature is deemed attached to and associated with the
Agreement.
 
4.  Performance Periods and Performance Measures.
(a)  Exhibit A sets forth the Performance Measures applicable to the Performance
Period specified therein.
 
(b)  Grantee agrees that Freddie Mac in its sole discretion retains the
discretion to add an additional Performance Measure related to corporate
financial performance during the 2010 Performance Period.
 
5.  Vesting and Payment Amount.


1



--------------------------------------------------------------------------------



 



(a)  Prior to the Payment Date specified in Exhibit A, the Committee shall
determine the level of achievement of the Performance Measures attributable to
such Performance Period (the “Performance Multiplier”). The date on which the
Committee determines the Performance Multiplier shall be known as the “Vesting
Date.”
 
(b)  Based on the Performance Multiplier approved by the Committee, the actual
dollar amount of the Grant paid to Grantee for performance during the
Performance Period shall be between 0% and 120% of the Grant.
 
(c)  The amount to be paid to Grantee shall be determined by the Performance
Multiplier, subject to any further determinations by FHFA as provided under
Paragraph 11 below and, except as set forth in Sections 8(b) or 8(c), is
conditioned on the Grantee’s continued employment through the actual payment
date.
 
6.  Timing of Payment.  A vested Grant shall be paid into your Fidelity
brokerage account no later than the Payment Date specified in Exhibit A.
 
7.  Form of Payment.  A Grant paid will be paid in the form of Cash, less taxes
required by law to be withheld.
 
8.  Treatment of Grant Upon Termination of Employment.
 
(a)  Grantee’s Death and Long-Term Disability:  If Grantee’s employment is
terminated due to either death or long-term disability (as defined under Freddie
Mac’s long-term disability plan):
 
(i)  Any vested but unpaid portion of the Grant shall be paid as soon as
administratively possible to the Grantee, Grantee’s estate, or duly authorized
personal representative. The amount paid shall be based on the Performance
Multiplier approved by the Committee.
(ii)  Any unvested portion of the Grant shall remain outstanding until the
Performance Multiplier is approved by the Committee. Upon such determination,
the Grantee’s right to receive any such award shall vest and the unpaid portion
of the Grant shall be paid as soon as administratively possible to the Grantee,
Grantee’s estate, or duly authorized personal representative. The amount paid
shall be based the Performance Multiplier approved by the Committee.
 
(b)  Grantee’s Retirement:  If Grantee terminates employment due to retirement
(defined as either (y) age/years of service of 62/5 or (z) sum of age and years
of service equal no less than 70, with minimum age of 55), then: (i) any vested
but unpaid portion of the Grant shall be paid at the same time and on the same
terms as payments made to other Grantees for such Performance Period; and
(ii) any unvested portion of the Grant shall be paid (at the same time and on
the same terms as payments made to other Grantees) and shall be prorated based
on the following methodology:
 

  •   Step 1.  The number of whole months worked during the Performance Period;
    •   Step 2.  Divided by twelve; and     •   Step 3.  Multiplied by the
Performance Multiplier approved by the Committee.


2



--------------------------------------------------------------------------------



 



(c)  Grantee’s All Other Terminations: If Grantee’s employment terminates for
any reason other than Death, Long-Term Disability, or Retirement, any unvested
portion of the award will be forfeited.
 
9.  Additional Forfeiture Event and Grantee’s Repayment Obligation.
(a)  Upon a “Forfeiture Event” (as defined below): (i) any unvested portion of a
Grant and any vested but unpaid portion of a Grant will be cancelled and the
Grantee shall forfeit any payment that otherwise would have been made to Grantee
and (ii) Grantee shall immediately repay Freddie Mac the gross dollar value of
any Grant or portion of any Grant made to Grantee within 12 months prior to the
Forfeiture Event.
 
(b)  “Forfeiture Event” shall mean the Grantee directly or indirectly seeking or
accepting employment with, or providing professional services to, a “Competitor”
in violation of any restrictive covenant agreement between the Grantee and
Freddie Mac in effect as of the Grant Date.
 
(c)  The non-occurrence of the Forfeiture Event set forth herein is a condition
of Grantee’s right to realize and retain value from the Grant, and shall remain
a condition regardless of any subsequent change to or termination of such other
agreement referenced herein, or any challenge to the consequences hereunder
arising from Grantee’s activities giving rise to any Forfeiture Event specified
in this Paragraph 9.
 
10.  Treatment Under Freddie Mac’s Benefit Plans.  Grant amounts paid are not
“compensation” for purposes of Freddie Mac’s Thrift/401(k) Savings Plan,
Employees’ Pension Plan or the Supplemental Executive Retirement Plan.
 
11.  Applicable Law; Regulatory Approval For Certain Designated Officers.
(a)  This Agreement is governed by applicable federal law and, to the extent not
governed by federal law, by the laws of the Commonwealth of Virginia (without
regard to conflicts of law provisions), and is deemed executed in the
Commonwealth of Virginia.
 
(b)  This Agreement is subject to, and shall be construed in accordance with,
applicable law or regulation, guidance or interpretation issued by the FHFA or
Treasury.
 
(c)  Notwithstanding any term of this Agreement, FHFA is required to approve the
actual payment of compensation, including payment of this Grant, to certain
designated officers of Freddie Mac. Therefore, such an officer’s right to a
Grant payment is conditioned on the Conservator’s approval following the
Committee’s determination of the Performance Multiplier.
 
12.  Reservation of Rights.
(a)  Nothing in this Agreement is intended, nor shall it be interpreted, to
create a contract to employ Grantee for any specific duration or otherwise
abrogate Freddie Mac’s or the Grantee’s respective right to terminate the
employment relationship at any time for any lawful reason.
 
(b)  Freddie Mac reserves the right to modify the terms and conditions set forth
herein provided such modification reasonably and in good faith is not
detrimental to the rights of Grantee.


3



--------------------------------------------------------------------------------



 



13.  Legal Effect.
(a)  This Agreement, which shall be binding upon the heirs, executors,
administrators and successors of the Grantee, constitutes the entire agreement
between Freddie Mac and the Grantee with respect to the Grant.
 
(b)  This Agreement shall be legally binding when (i) executed by Freddie Mac
attaching the typed name and title of its authorized officer as a legally
binding electronic signature and (ii) delivered to Grantee who has consented and
agrees to its terms electronically (or in such other manner as Freddie Mac may
provide).
 
IN WITNESS WHEREOF, Freddie Mac has caused this Agreement to be executed by
attaching the typed name and title of its authorized officer as a legally
binding electronic signature as of March 16, 2009, Grantee agrees to the terms
and conditions set forth herein and Grantee has consented to and has
acknowledged receipt of the Agreement electronically (or in such other manner as
the Corporation may provide).
 
 

      FEDERAL HOME LOAN
MORTGAGE CORPORATION          
/s/  Paul G. George
            By:   Paul G. George     Executive Vice President     Human
Resources




4



--------------------------------------------------------------------------------



 



Exhibit A:
2009 Long-Term Incentive Award
Corporate Performance Measures and Performance Multiplier for
Performance Period 2010
 
Corporate Performance Measure:  Freddie Mac’s remediation of the subset of the
ninety-seven matters requiring attention or other concerns identified at the
Conservatorship date by the Federal Housing Finance Agency (FHFA) (together,
Matters Requiring Attention or “MRAs”) planned for completion in 2010 and
avoidance of any repeat MRAs that are identical to MRAs that were remediated in
2009.
 
Performance Period:  January 1, 2010 – December 31, 2010
 
Vesting Date:  The date on which the Compensation Committee determines the
Performance Multiplier.
 
Payment Date:  No later than March 15, 2011
 
Performance Multiplier:  The actual dollar amount of the Grant paid to the
Grantee can range from 0% – 120%, depending on the Performance Multiplier
approved by the Committee, as illustrated on Chart A.
 
For the 2010 performance period, the Compensation Committee of the Freddie Mac’s
Board of Directors reserves the right to include an additional Corporate
Performance Measure pertaining to the company’s financial performance.
 
The Performance Multiplier approved by the Committee is applied consistently to
all employees who received a grant, regardless of employee level.
 

                                                                Chart A: 2010
Corporate Performance Measures                                 Performance Level
    Below
Threshold     Threshold     Below Plan     On Plan     Above Plan              
                  Percentage of Matters Requiring Attention                    
          remediated during 2010 that were
scheduled to be remediated during 2010     Less than 70%     70%     80%     90%
    100%                                 Equals:                              
MRA Performance Multiplier     0%     50%     75%     100%     120%            
                    Less:
Repeat Identical Matters Requiring
Attention Identified     10% reduction for each Repeat Identical Matters
Requiring Attention
Identified                                 Equals:
Performance Multiplier (final) — Percentage
of the 2009 LTI award scheduled to vest in
March 2011 that actually vests and is paid.     xx%
To Be
Determined     xx%
To Be
Determined     xx%
To Be
Determined     xx%
To Be
Determined     xx%
To Be
Determined                                




5



--------------------------------------------------------------------------------



 



NOTE:  No payment will be made if either the Performance Multiplier (final) is
less than 50% or there are more than five Repeat Identical Matters Requiring
Attention.
 
In the likely event that actual performance results in a value that is between
two Performance Levels (e.g., greater than On Plan, but less than Above Plan),
linear interpolation will be used to determine the appropriate Performance
Multiplier. Specifically, a calculation will be performed to determine how far
above or below (expressed in percentage terms) our actual performance is from
the closest Performance Level. This percentage will then be used to adjust
(either up or down) the Performance Multiplier of the closest Performance Level,
which will result in the actual Performance Multiplier used to determine the LTI
value delivered to LTI recipients.


6